Citation Nr: 0101625	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hand 
disorder as secondary to a service-connected left hand 
disorder.

2.  Entitlement to an increased rating for residuals of 
shrapnel wounds to the left hand, currently evaluated as 30 
percent disabling.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claims for 
service connection for a right hand disorder as secondary to 
a service-connected left hand disorder, and for an increased 
rating in excess of 30 percent for his service-connected 
residuals of shrapnel wounds to the left hand.  The veteran 
filed a timely appeal to these adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In a January 1994 rating decision, the RO denied the 
veteran's claim for service connection for a right hand 
disorder secondary to his service-connected left hand 
disorder; this denial was subsequently confirmed and 
continued by a rating decision dated in August 1994.

3.  The veteran was notified of this denial in September 
1994, but did not file a timely appeal.

4.  The evidence received since the August 1994 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the veteran's claim.

5.  The preponderance of the evidence indicates that the 
veteran's right hand disorder was neither caused nor 
aggravated by his service-connected left hand disorder.

6.  The veteran's left hand disorder is currently manifested 
by evidence of some limitation of motion in all fingers of 
the left hand with no evidence of actual ankylosis, but with 
credible complaints of pain, stiffness, and decreased grip 
strength which affect the veteran's daily functioning.


CONCLUSIONS OF LAW

1.  The August 1994 RO rating decision which denied service 
connection for a right hand condition as secondary to a 
service-connected left hand condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2000).

2.  The evidence received since the August 1994 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (2000).

3.  The veteran's right hand disorder is not due to, the 
result of or aggravated by his service-connected left hand 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The schedular criteria for a rating in excess of 30 
percent for the veteran's left hand disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.73, Diagnostic Codes 5221, 5309 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for a right hand 
disorder secondary to a left hand disorder and an increased 
rating for his service-connected left hand disorder.  Before 
addressing these issues, the Board notes that, on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-175 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
referred to as the "Act"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claims in light of the 
Act, and concludes that the RO did not fully comply with the 
new notification requirements at the time the veteran's 
claims were filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claims were received of any additional evidence required for 
it to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and the RO's statements and statement of the case 
clarified what evidence would be required to establish 
entitlement to service connection for a right hand disorder 
on a secondary basis, and a higher rating for a left hand 
disorder. The veteran and his representative responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) the RO's earlier omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA hand, thumb and 
fingers examination performed in September 1998, described 
below, satisfied this obligation.  Of particular note is the 
fact that this examiner was specifically asked to provide an 
opinion regarding whether the veteran's service-connected 
left hand disability caused or aggravated his right hand 
disorder, and furnished said opinion.  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claims for service 
connection and an increased rating. 

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

In a January 1994 rating decision, the RO initially denied 
the veteran's claim for service connection for a right hand 
condition, described as carpal tunnel syndrome, secondary to 
overuse syndrome caused by his service-connected left hand 
disorder, on the basis that the evidence failed to show that 
the veteran's right hand disorder was either incurred in 
service, or was etiologically related to his service-
connected left hand disorder.  

Evidence considered in January 1994 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, a right hand 
disorder.

Also considered were VA examination reports dated in May 1948 
and August 1988.  The May 1948 report was negative for any 
complaints or diagnoses of any right hand disorders.  The 
veteran did complain of right hand pain at the time of  
examination in August 1988, and physical examination revealed 
weakened grip strength and early Heberden's nodes of the 
distal interphalangeal joints, although x-rays were normal.  
The examiner diagnosed arthralgias of the right hand.  

Also considered at that time were outpatient treatment notes 
and hospital reports dated from January 1991 to July 1992 
from Klasinski Clinic, S.C., a private health care facility, 
and dated from June 1992 to August 1993 from Marshfield 
Clinic/St. Joseph's Hospital, another private facility.  
These records indicate that the veteran frequently presented 
with complaints of pain, numbness, weakness, and overall 
decreased functioning of the right hand and fingers, and that 
he underwent decompression of the median nerve through the 
carpal tunnel in January 1991, July 1991, and again in August 
1992.

This denial was subsequently confirmed and continued in a 
rating decision dated in August 1994.  Additional evidence 
considered at that time included a statement dated in March 
1994 from Louis Charles Hacker, M.D., a plastic surgeon at 
the Marshfield Clinic.  In this statement, Dr. Hacker noted 
that due to a shrapnel wound injury to the left hand, the 
veteran had limited movement and grip strength in the left 
hand, and had substituted and been using the right hand.  He 
indicated that the veteran had been having pain and numbness 
in the fingers of the right hand, and had undergone carpal 
tunnel release in this area, which had improved the pain but 
not the numbness.  He indicated that due to the limitations 
of the veteran's left hand, he had had to use his cane in the 
right hand.  He then opined that "[i]f it were not for the 
problems with the left hand, more than likely, there would 
not be the aggravation of the right hand."  He concluded 
that "I feel that the problems in the right hand have been 
aggravated by the increased use of the right hand associated 
with the World War II injury to the left hand."

Also considered by the RO was the report of a VA examination 
conducted in May 1994.  At that time, the examiner indicated 
that "[a]s a result of the [left hand] injuries and 
subsequent operations, the patient is left with a limitation 
of range of motion of the left hand.  As a result, he has had 
to use the right hand for virtually all fine motor activities 
as well as for use of his cane which he carries to help with 
balance."  Following an examination, the examiner diagnosed 
right carpal tunnel syndrome, status post release times three 
with persistent numbness.  He then opined that "[c]arpal 
tunnel is an overuse syndrome and in this patient it was 
certainly aggravated by his inability to use the left hand.  
As a result of his carpal tunnel syndrome, he is limited 
significantly in activities of daily living including 
dressing himself and driving for example."

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in September 1994.  
However, no appeal was filed within one year of notification 
of the August 1994 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final August 1994 
decision includes two medical opinions regarding the 
veteran's right hand disorder.  The first of these is a 
statement dated in January 1998 from Matthew T. Riordan, 
M.D., a physician at Klasinski Clinic, S.C.  In this 
statement, this physician noted that he had received a 
request from the veteran's wife to comment on the veteran's 
ongoing right hand problems.  He then commented as follows:  

I understand you are seeking an increase 
in VA disability because of his right 
hand problems.  It cannot be stated with 
medical certainty that his right had 
problems are related to his left upper 
extremity injury.  There are many 
patients in my practice who have suffered 
severe injuries to one hand and have no 
carpal tunnel on the opposite hand.

In addition, [the veteran] suffers from 
severe arthritis of his cervical spine.  
I believe the nerve roots in his neck are 
causing a reduction in function of the 
nerves extending into his hand.  In fact, 
this probably explains why the carpal 
tunnel releases were not effective.

Attached to this statement were copies of treatment notes 
from Klasinski Clinic dated from July 1994 to January 1998.

Also of record is the report of a VA hand, thumb and fingers 
examination dated in September 1998.  At the time of this 
examination, the examiner noted that he had reviewed the 
veteran's claims file, and reviewed in some detail the 
veteran's past medical history, including the results of 
electromyograph (EMG) studies and surgical procedures.  Then, 
following his own clinical and x-ray examinations, the 
examiner opined as follows:

The patient's right upper extremity 
symptoms do not have any clear 
relationship to his left upper extremity 
service connected issue.  The patient 
interview, review of records, physical 
exam and radiographic findings do not 
support that the right upper extremity 
symptoms were directly caused by or 
aggravated by the left upper extremity 
service connected disability.

The veteran has also submitted duplicate copies of August 
1992 operative reports from Marshfield Clinic/St. Joseph's 
Hospital, already of record and previously considered by the 
RO.

After reviewing the evidence, the Board finds that there is 
no medical opinion indicating that the veteran's right hand 
disorder was caused by his left hand disability.  In any 
case, it does not appear that the veteran is arguing that 
there is a direct causal relationship between the two 
disorders.  However, the veteran maintains that his left hand 
disorder caused him to use his right hand more than would 
normally be the case, thereby aggravating his right hand 
disorder due to overuse.  In reviewing the evidence detailed 
above, the Board finds that the two medical opinions which 
stated that the veteran's left hand disorder did not 
aggravate his right hand disorder are more probative and 
persuasive than the two opinions which support the veteran's 
claim of aggravation.

First, the medical opinions by Dr. Riordan in January 1998 
and by the VA examiner in September 1998 were both rendered 
following a review of the veteran's past medical history.  
Indeed, Dr. Riordan included with his statement treatment 
notes from Klasinski Clinic, showing that he and Dr. 
Klasinski had both personally treated the veteran for the 
previous four years, including conducting physical 
examinations, x-ray examinations, EMGs, and nerve conduction 
studies.  Similarly, the VA examiner who performed the 
September 1998 examination specifically noted that he had 
reviewed the veteran's entire claims file, and based his 
opinion on "[t]he patient interview, review of records, 
physical exam and radiographic findings," as well as the 
results of previous EMG studies and surgical reports of 
record.  

By contrast, while the evidence indicates that Dr. Hacker 
performed a carpal tunnel release operation on the veteran's 
right wrist in August 1992, with follow-up visits in 
September and October 1992, the remaining treatment records 
from Marshfield Clinic do not reflect that he provided any 
further care for the veteran, including during the two years 
leading up to his March 1994 medical opinion.  In addition, 
there is no evidence that the VA examiner who performed the 
May 1994 examination reviewed any prior records before 
rendering his opinion, and, indeed, appears to have based his 
opinion solely on his current examination results and the 
veteran's own reported medical history.

Second, the Board finds that both Dr. Riordan's January 1998 
opinion and the opinion of the examiner who performed the 
September 1998 VA examination were more thorough and 
complete, and were supported by concrete findings and 
rationales.  For example, Dr. Riordan noted that he had had 
many patients in similar situations to the veteran's who had 
not incurred carpal tunnel syndrome in the non-injured hand, 
and stated his belief that "the nerve roots in his neck are 
causing a reduction in function of the nerves extending into 
his hand."  He further opined that this scenario probably 
explained why the veteran's carpal tunnel releases had been 
ineffective.  Similarly, the examiner who performed the 
September 1998 VA examination discussed in some detail the 
results of EMGs, x-rays, physical examinations, and nerve 
conduction studies, and stated definitively that these 
results "do not support that the right upper extremity 
symptoms were directly caused by or aggravated by the left 
upper extremity service connected disability."

By contrast, Dr. Hacker and the examiner who performed the 
May 1994 VA examination concluded that the veteran's carpal 
tunnel syndrome of the right hand had been aggravated by his 
limited movement and grip strength in his left hand, and 
therefore, his overuse of his right hand.  However, they did 
not state whether this aggravation was permanent or 
temporary, and appear to have based their opinions in large 
part on the veteran's own report of the impact of his left 
hand disorder on his right hand, rather than examination or 
test results.

Third, the Board notes that the two opinions finding no 
connection between the veteran's right hand and left hand 
disorders were both more recent than the two opinions 
favoring a finding of aggravation.  Indeed, both of the more 
recent opinions, rendered in January and September 1998, were 
made four years after the two prior opinions, both of which 
were rendered in 1994.  As such, the two more recent 
examiners had the benefit of additional testing and analysis, 
as well as a more evolved picture of the veteran's 
disabilities.

Finally, the Board notes that Dr. Hacker's opinion indicates 
that he worked in the Department of Plastic Surgery at 
Marshfield Clinic, while Dr. Riordan's opinion indicates that 
the physicians at Klasinski Clinic are consultants in hand 
surgery, neurology, and orthopedic surgery.  Therefore, as 
Dr. Riordan is a specialist in neurological disorders of the 
hand, the Board has attached significant weight to his 
opinion regarding the cause of a nerve disorder such as 
carpal tunnel syndrome.  While certainly not controlling, 
this is an additional factor in favor of giving greater 
weight to Dr. Riordan's opinion.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a right hand 
disorder as secondary to a service-connected left hand 
disorder.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the Board recognizes that in the 
February 1999 rating decision on appeal, the RO did not 
address the issue of whether new and material evidence had 
been submitted to reopen the veteran's previously-denied 
claim for service connection for a right hand disorder 
secondary to a service-connected left hand disorder, but 
rather proceeded directly to the merits of the veteran's 
service connection claim.  However, the Board notes that in 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); aff'd 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that the new and material 
evidence requirement is a material legal issue which the 
Board has a legal duty to address, regardless of the RO's 
actions.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Accordingly, as "jurisdiction does indeed matter 
and it is not 'harmless' when the VA during  the claims 
adjudication process fails to address threshold issues," 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), the Board was 
required to address the issue as it did, despite the RO's 
actions.  The Board further concludes that the veteran has 
not been prejudiced by the Board's decision, because in 
assuming that the claim was reopened, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

II.  Increased rating claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Evidence related to the current level of severity of the 
veteran's left hand disorder includes the report of a VA 
examination conducted in May 1994.  At that time, the veteran 
complained that his left hand sometimes became stiff in a 
fist position.  He complained of a limited range of motion in 
the left hand, which caused him to use his right hand for 
virtually all fine motor activities.  Physical examination of 
the veteran's left hand showed taught, shiny skin and old 
incisions in the palm and the ulnar aspect of the fifth 
metacarpal.  There was intrinsic atrophy, particularly in the 
first web space.  Active range of motion testing results for 
the metacarpal joint showed flexion to 20 degrees for the 
thumb, flexion from 5 to 90 degrees for both the index and 
middle fingers, flexion from zero to 90 degrees for the ring 
finger, and flexion from 5 to 90 degrees for the little 
finger.  Range of motion of the proximal interphalangeal 
joints was from 10 to 50 degrees for the thumb, 15 to 100 
degrees for the index finger, 10 to 90 degrees for the index 
finger, 10 to 85 degrees for the ring finger, and 10 to 80 
degrees for the little finger.  Range of motion of the distal 
interphalangeal joints showed motion from zero to 10 degrees 
for the index finger, no active motion for the middle and 
ring fingers, and motion from 5 to 20 degrees at the little 
finger.

Also of record are treatment notes dated from May to June 
1997 from Daniel L. Brick, M.D., a physician at River Pines 
Nursing & Rehabilitation Center, a private health care 
facility.  Although these records primarily concern disorders 
not at issue in this case, of note is a therapy progress 
report dated in May 1997, which indicates that the veteran 
had a history of a shrapnel injury which had caused thumb 
disfigurement and apparent muscle atrophy in the left hand.  
On examination, sensation was intact in both upper 
extremities, with grip strength at 15 pounds on the left and 
35 pounds on the right.  

Also relevant is the report of a VA orthopedic examination of 
the veteran's left hand conducted in September 1998.  At that 
time, the veteran complained of pain, particularly at the 
basalar joint of his thumb and his thumb interphalangeal 
joint with gripping.  He reported experiencing stiffness in 
his joints, particularly in the proximal interphalangeal 
joint of the left ring finger.  He stated that his main 
problems were with gripping activities due to both stiffness 
and weakness.  He also reported decreased sensation in his 
entire left upper extremity.  He denied any significant pain 
from his scars, and stated that he did not have pain at rest 
with the left hand.  He reported that his left hand stiffness 
interfered with activities of daily living such as hygiene 
activities and dressing himself, which required assistance 
from his wife. 

On physical examination, the left hand showed nonreactive 
scars at the dorsal ulnar aspect of the proximal fifth 
metacarpal and the palm.  These areas were nontender to 
palpation.  Phalen's test was negative, as was Tinel's sign 
of the hand and wrist.  Flexed elbow test was also negative.  
There was obvious muscle atrophy at the thenar and to a 
lesser extent the hypothenar muscles, as well as intrinsic 
atrophy to the lumbricales.  There was global diminished 
sensation to light touch over the entire left upper 
extremity, including the left hand.  Pinprick and dull 
discrimination was reduced on the volar and ulnar aspect of 
the little finger, but was otherwise intact and normal.  
Thumb opposition to the little finger was incomplete by 2 
centimeters, but otherwise opposed easily to the remaining 
digits.  Active flexion of the interphalangeal joint of the 
thumb was to 90 degrees, with extension to zero degrees.  
Active metaphalangeal flexion was as follows:  index finger 
to 80 degrees, middle finger to 90 degrees, ring finger to 90 
degrees, and little finger to 90 degrees.  Active finger 
proximal interphalangeal joint flexion was as follows:  index 
finger to 90 degrees, middle finger to 100 degrees, ring 
finger to 100 degrees, and little finger to 80 degrees.  
Active digit distal interphalangeal joint flexion was as 
follows:  index finger to 10 degrees, middle finger to zero 
degrees, ring finger to zero degrees, and little finger to 
zero degrees.  There was a 10 degree extension lag at the 
metacarpophalangeal joints of all digits actively, as well as 
a 20 degree extension lag at the proximal interphalangeal 
joints of the middle, ring and little fingers.  X-rays of the 
veteran's left hand revealed post-traumatic changes at the 
fifth carpometacarpal joint, otherwise normal.  The examiner 
diagnosed degenerative joint disease of the fifth 
carpometacarpal joint.

The veteran's left hand disorder has been evaluated as 30 
percent disabling under the provisions of 38 C.F.R. 4.73, 
Diagnostic Code (DC) 5309, pursuant to which the severity of 
injuries to Muscle Group IX is evaluated.  DC 5309 states 
that Muscle Group IX includes those muscles responsible for 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Muscles listed as part of this group include the thenar 
eminence; the short flexor, the opponens and the abductor and 
adductor of the thumb; the short flexor, the opponens and the 
abductor of the little finger; the four lumbricales; and the 
four dorsal and three palmar interossei.  A note to this code 
indicates that since the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc., 
injuries to Muscle Group IX should be rated on limitation of 
motion, with a minimum 10 percent rating.

Since the primary limitation of motion caused by the 
veteran's left hand disorder involves the fingers, the 
veteran's disorder has been evaluated under DC 5221, pursuant 
to which the severity of ankylosis of four digits of one hand 
is evaluated.  As the evidence indicates that the veteran is 
right-handed, the disability ratings for the minor hand are 
for application.  Under DC 5221, a 30 percent rating is 
warranted for favorable ankylosis of four digits of one hand 
if they include the index, middle, ring and little fingers.  
All other combinations involving the thumb warrant a 40 
percent rating.  A review of the evidence detailed above 
reveals no evidence that the veteran's thumb suffers from any 
ankylosis.  Furthermore, there was motion in all fingers at 
the metacarpophalangeal and proximal interphalangeal joints 
in all fingers.  However, the Board notes that the veteran 
had no active motion in the distal interphalangeal joints of 
the middle and ring fingers at the time of examination in May 
1994, and of the middle, ring and little fingers at the time 
of examination in September 1998.  In addition, the veteran 
has been found to suffer from significantly decreased grip 
strength in this hand, as well as decreased sensation and 
muscle atrophy.  However, given the lack of evidence of 
ankylosis in at least four fingers, the criteria for a rating 
of 30 percent under DC 5221 would normally not be met.

However, the veteran has provided evidence, which the Board 
finds credible, as to the ways in which the pain, weakness, 
stiffness, and decreased range of motion of the fingers of 
his left hand have made the normal tasks of everyday living 
difficult.  Specifically, the veteran has stated that he has 
great difficulty in performing such basic tasks as hygiene 
activities and dressing himself, and requires assistance from 
his wife in performing these and other tasks.  He has also 
stated that he had inadequate grip strength in his left hand 
to enable him to drive an automobile.  These reports are 
supported by the treatment records from River Pines Nursing & 
Rehabilitation Center, which indicated that the veteran was 
undergoing upper extremity strength, endurance, and 
activities of daily living training, and had been counseled 
in the use of a "button hook" to aid him in buttoning his 
clothes.  In any case, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain, 
stiffness, and limited range of motion, have been objectively 
confirmed upon medical examination.  Such symptoms would 
undoubtedly result in some functional loss in addition to 
that which has objectively been demonstrated, and which the 
Board must consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board therefore 
determines that the objective evidence of slightly limited 
motion in the fingers and thumb of the left hand, when viewed 
in conjunction with the veteran's consistent complaints of 
aching pain on use, stiffness, and significant grip weakness, 
which the Board finds credible, establishes that the 
veteran's left hand disorder more closely approximates the 
level of severity contemplated by a 30 percent rating under 
DC 5221.

However, given the fact that the veteran has been shown to 
exhibit at least some motion in all five digits of the left 
hand, as well as the fact that the veteran does not 
technically meet the requirements for a 30 percent rating 
under the rating schedule, a higher, 40 percent rating is not 
warranted by the evidence.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other, related codes.  
However, the evidence does not show that the scars on the 
veteran's finger and palm are in any way symptomatic, or 
cause any reduction in functioning.  As such, an evaluation 
of the veteran's scars under the applicable codes would not 
result in a higher rating.  Similarly, the maximum rating 
allowed under DC 5215, pursuant to which the severity of 
limitation of wrist motion is evaluated, is only 10 percent, 
and thus could not provide for a higher rating.  In addition, 
although the veteran has been diagnosed as suffering from 
arthritis of the fifth carpometacarpal joint, the Board 
observes that ratings under DC 5003, pursuant to which the 
severity of arthritis is evaluated, are based on limitation 
of motion of the part affected, which has already been 
analyzed above.  Finally, since the evidence does not show 
that the veteran suffers from any actual neurological 
deficits in the left hand, given that all findings and 
diagnoses have been of orthopedic and muscular disorders, a 
rating under the codes for neurological disorders is not 
warranted.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's left hand 
disorder.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right hand disorder secondary to a 
service-connected left hand disorder is denied.

A rating in excess of 30 percent for the veteran's left hand 
disorder is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

